Hooker, J.
I concur with my Brother McGrath in affirming this case.
I agree with my Brother Grant that the court properly sustained the objection to the testimony offered to show that the men talked about the signals during the afternoon following the accident. Such testimony was not a part of the res gestae, and, if given, would have been in the nature of hearsay. Even the fact that the question was discussed would have tended to show that it had been questioned, and would have been liable to be taken as evidence to support the opinions of the jurors, one way or the other Its only possible bearing was to reinforce the testimony of the witness, by showing that he or some one else said, soon after the accident, that the bell had not rung, and that, therefore, his statement that it did not ring was more probable, or his recollection of the transaction more liable to be accurate But all this testimony was inadmissible. The court sustained an objection to the question, and there is nothing to indicate-that the offer was made in bad faith. It was not made until the court permitted it, which I think was within his discretion. He ruled the testimony out, and we should not. assume that the jury disregarded his ruling.
As to the testimony of Chapman in relation to not hearing the signals, I think there were circumstances that made the testimony admissible. The wind was from the north*8west. He was working towards the south-east, where he :had been in the daily habit of hearing the whistle, but failed to hear it that day. The probability of his hearing it depended much on what the jury should think about ;his location and the force of the wind. It may be that ¡the wind was' an impediment to his hearing, while it may ¡have been an efficient aid in transmitting the sound to ’.him. If he was in the direction that the wind was blowing from the place of the accident, the harder the wind blew the more likely would he have been to hear it. I think the fact that he generally heard the signal, in connection with these other circumstances, was properly-submitted to the jury, that they might say whether his evidence was of more force than mere negative testimony.
I think the judgment should be affirmed.